DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-7, 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
                Regarding Claims 1 and 10, Cao (US Pub 2016/0343335 ) teaches a gate driving circuit, wherein the gate driving circuit comprises a GOA device, comprising at least two GOA units which are cascaded, wherein an Nth stage GOA unit of the GOA units is configured to output a gate driving signal to an Nth horizontal scan line, and the Nth stage GOA unit comprises a pull-up control unit (100 in Fig.1), a bootstrap unit (Paragraph 0006, 0031), a pull-up unit (200 in Fig.1), a pull-down unit, and a pull-down holding unit  (Fig.1-2, 6; Paragraph 0046-0068, 0088-0094).
                However, none of the prior art cited alone or in combination provides the motivation to teach the gate driving circuit wherein the pull-down unit is electrically coupled to the control node (Qn) of the Nth stage GOA unit, the gate signal terminal (Gn) of the Nth stage GOA unit, a transfer signal terminal (STn+4) of an (N+4)th stage GOA unit, and a first direct current low voltage level terminal (VSSQ); the first direct current low voltage level terminal (VSSQ) is configured to provide the first direct current low voltage level; the third phase starts when the transfer signal terminal (STn+4) of the (N+4)th stage GOA unit is at a high voltage level;  wherein the pull-down unit comprises a thirty-first thin film transistor (T31) and a forty-first thin film transistor (T41); a source of the thirty-first thin film transistor (T31) is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622